DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 02/12/2021 for application number 17/174,970. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-9 are presented for examination.

Reference Cited but not Used
Wagner et al. (US 10,484,457 B1) – describes a system that automatically uploads images from an electronic device with associated metadata.
Murray et al. (US 20170192645 A1) – describes a system for managing media of an electronic device. A user can upload images to a server with associated metadata and display particular content within a map display based on the associated metadata.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hensel et al. (US 2015/0156247 A1).

Regarding claim 1, Hensel teaches a method for online image hosting, the method comprising the steps of: 
providing, by an electronic platform, a first interface on a user device, wherein the first interface permit a user to upload an image to the electronic platform [Figs. 4, 6, (610), Paras. 38, 53, displaying an interface for selection of images to upload]; 
retrieving, by the first interface, location coordinates of a place where the image is taken [Fig. 6, (620-640), Paras. 55-57, retrieving information (i.e. metadata) about each selected image (i.e. metadata being time, location, etc.)]; 
retrieving, by the electronic platform, geographical address of the location coordinates, the geographical address having at least a name of the place [Fig. 6, (620-640), Paras. 55-57, retrieving information (i.e. metadata) about each selected image (i.e. metadata being time, location, etc.)]; 
receiving, by the electronic platform, the image [Fig. 6, (615), Para. 54, uploading the image]; and 
upon receiving the image, associating the geographical address to the image [Fig. 6 (650), Para. 58, associating all information with each selected image].

Regarding claim 2, Hensel teaches all of the limitations of claim 1 as described above. Hensel further teaches wherein the method further comprises the step of: upon receiving the Para. 55, metadata associated with each image can include time the image was taken].

Regarding claim 4, Hensel teaches all of the limitations of claim 1 as described above. Hensel further teaches wherein the first interface permits uploading the image using a file system of the electronic device [Fig. 4, Para. 38, an interface for selection of a plurality of images to upload].

Regarding claim 5, Hensel teaches all of the limitations of claim 1 as described above. Hensel further teaches wherein the first interface is configured to capture an image using a camera of the electronic device and uploading the captured image in near- real time [Fig. 1, (107), Paras. 18-19, the system includes a camera which can be a standalone camera or built in camera within an electronic device].

Regarding claim 6, Hensel teaches all of the limitations of claim 1 as described above. Hensel further teaches wherein the method further comprises the step of: providing, by the electronic platform, a second interface on the user device [Fig. 3, Para. 32, displaying a map interface]; presenting, a map on the second interface, wherein the second interface comprise a selection tool configured to select an area on the map [Fig. 3, Para. 32, displaying a map interface]; receiving, by the electronic platform, a selection area through the second interface [Fig. 3, Paras. 32-37, allowing a user to manipulate the map (i.e. zoom in/out)]; and displaying, by the electronic platform, on the second interface, one or more images having their Fig. 3, Paras. 32-37, user can select a pin icon displayed on the map to display the one or more images associated with that map location].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hensel et al. (US 2015/0156247 A1) in view of Desmond et al. (US 2014/0181089 A1).

Regarding claim 3, Hensel teaches all of the limitations of claim 1 as described above. But, Hensel does not explicitly teach wherein the method further comprises the step of: displaying, by the electronic platform, on the first interface, the geographical address of the image; permitting, by the first interface, a modification of the geographical address; and associating, by the electronic platform, the modified geographical address to the image.
However, Desmond teaches wherein the method further comprises the step of: displaying, by the electronic platform, on the first interface, the geographical address of the image; permitting, by the first interface, a modification of the geographical address; and associating, by the electronic platform, the modified geographical address to the image [].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the image storing platform of Hensel and incorporate the image 
A person having ordinary skill in the art would have been motivated to modify and include the image data editing to allow the user to update or change the information associated with one or more images, creating an efficient and user friendly interface.

Regarding claim 7, Hensel as modified by Desmond teaches all of the limitations of claim 6 as described above. Desmond further teaches the one or more images are displayed as icons [Fig. 41, (874), Para. 203, displaying an icon for each location associate with one or more images], wherein the second interface is configured to receive a selection of one icon and presenting an enlarged view of the image associates with the selected icon [Fig. 41, Para. 203, user can select a location to view the images associated with that location].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the image storing platform of Hensel and incorporate the image data editing of Desmond to allow the system to update or alter the information associated with each piece of content.
A person having ordinary skill in the art would have been motivated to modify and include the image data editing to allow the user to update or change the information associated with one or more images, creating an efficient and user friendly interface.

Regarding claim 8, Hensel as modified by Desmond teaches all of the limitations of claim 7 as described above. Desmond further teaches wherein the receive the selection is Para. 182, using a hover gesture for performing a function, one having ordinary skill in the art could use this gesture for a plurality of operations].

Regarding claim 9, Hensel as modified by Desmond teaches all of the limitations of claim 6 as described above. Desmond further teaches wherein the method further comprises the step of: upon receiving the selection area, receiving, by the electronic platform, a date range, wherein the one or more images displayed are within the date range [Fig. 18, Para. 90, user can filter images by selecting a date range to then view the images within that range].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the image storing platform of Hensel and incorporate the image data editing of Desmond to allow the system to update or alter the information associated with each piece of content.
A person having ordinary skill in the art would have been motivated to modify and include the image data editing to allow the user to update or change the information associated with one or more images, creating an efficient and user friendly interface.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179